Citation Nr: 1428986	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to nonservice-connected (NSC) pension benefits.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, February 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefits sought on appeal.

In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in this case.  

The Board notes that the issue of whether the Veteran is competent to handle his VA benefits is addressed in a separate decision as the issue was exclusively heard by another Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication of the Veteran's service connection claims for psychiatric disorder, bilateral ankle disabilities, and back disability, and claim for NSC pension benefits.  

During the Veteran's June 2012 hearing, he reported that he applied for Social Security Administration (SSA) benefits as recent as 2011.  In August 2010, the RO received a negative reply from the SSA as to records related to this Veteran.  However, the Veteran has recently reported he applied for SSA benefits, and these records have yet to be associated with his claims file.  

Additionally, the Veteran identified private treatment from Dr. Gavino Vinzon in Honolulu.  These records are also not associated with the Veteran's claims file.  

Finally, with respect to the Veteran's claim of entitlement to non-service connected (NSC) pension, the Board finds that further development is necessary before a decision can be reached on the merits.  The Veteran contends that he is unemployable as a result of his NSC disabilities.  SSA records potentially include evidence related to his NSC disabilities and his employability.  As such, final adjudication for NSC pension benefits must be deferred pending receipt of any outstanding SSA and other treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claim file.  Any negative response must be documented in the claims folder.

2.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter on his claims and then obtain any outstanding VA and private treatment records related to this claim.  The RO/AMC is asked to specifically attempt to obtain the private treatment records from Dr. Vinzon as identified by the Veteran during his hearing.

3.  If any additional and pertinent evidence is received, the Veteran's claims file should be forwarded to the November 2010 VA examiner (who also provided the February 2011 addendum), if available, for a supplemental opinion as to the Veteran's claimed back disability.  If the November 2010 examiner is not available, forward the claims file, including any evidence in electronic format, to a suitable substitute for a supplemental opinion.  

It is left to the examiner's discretion as to whether the Veteran should be reexamined. 

The examiner is asked to answer the following question in a clear and thorough manner.  An opinion should be provided for any back disability shown at any time during the appeal period. 

Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed back disability was caused by an event, injury, disease in service? 

In answering this question, the examiner should consider the Veteran's testimony, that his back disability has continuously bothered him since injuring it in service until he injured it again in his post-service employment.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record. 

4.  If and only if any newly received evidence shows a current right or left ankle disability, then Veteran's claims file should be forwarded to the November 2010 VA examiner, if available, for a supplemental opinion as to the Veteran's claimed bilateral ankle disability.  If the November 2010 examiner is not available, forward the claims file, including any evidence in electronic format, to a suitable substitute for a supplemental opinion.  

It is left to the examiner's discretion as to whether the Veteran should be reexamined. 

The examiner is asked to answer the following question in a clear and thorough manner.  An opinion should be provided for any ankle disability shown at any time during the appeal period. 

Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral ankle disability was caused by an event, injury, disease in service? 

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record. 

5.  The RO or the AMC should ensure that the examiner provides a response to all of the questions listed above.  If not, supplemental opinions should be requested.

6.  Perform any additional development deemed necessary-including an additional VA examination of the NSC pension claim or acquired psychiatric disorder claim if warranted.

7.  Thereafter, readjudicate the Veteran's claims-including his NSC pension claim.  If any decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


